Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The finality of the rejection of the last Office action is withdrawn.

Status of the Application
Claims 1, 4-12, 15, 19-21, 27 and 30 are pending in the present application.  The claims are rejected as indicated below.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4-12, 15 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal et al. (WO 95/23596).
Aggarwal et al. teaches a topical formulation comprising a solution of a non-steroidal anti-inflammatory drug (NSAID) in C2-4 alcohol (see the entire article, especially Abstract).  The reference teaches (i) C2-4 alcohol, such as, ethanol, propanol, isopropanol, etc., in amount of 20-95% wt. of the composition (see for example, page 3, lines 9-13); (ii) NSAIDs, such as, ibuprofen, flubiprofen, ketoprofen, etc., in amount of 0.1-25% by wt. of the composition (see for example, page 3, lines 14-28); (iii) one or more co-solvents, such as, isopropyl palmitate, isopropyl myristate, propylene glycol, polyvinylpyrrolidone, etc., in amount of 0.01 to 90% wt. of the composition (see for example, page 3, line 29 – page 5, line 6) and (iv) optionally one or more penetration enhancers, such as, peppermint oil, eucalyptus oil, BRIJ 92, etc., in amount of 0.1-10% wt. of the composition (see for example, page 5, line 31 – page 6, line 10).  The reference also exemplifies several compositions such as:

    PNG
    media_image1.png
    200
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    226
    463
    media_image3.png
    Greyscale
 obtained by mixing the ingredients (see pages 19-20).  
Although, the reference does not exemplify the composition comprising ketoprofen, it teaches the production of additional examples by replacing flurbiprofen with ketoprofen (see page 21, lines 1-6).  
Therefore, the claimed compositions and method of preparing said compositions are anticipated by the reference.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-12, 15, 19-21, 27 and 30 under 35 U.S.C. 103 over Masiz et al. (US 6,635,274) and Kaneko et al. (US 6,635,674) in view of Balarezo et al. (published online 6/5/2014) and Saettone et al., (WO 00/53228 cited by applicant on IDS submitted 06/11/2020) is withdrawn.

Claim(s) 1, 4-12, 15, 19-21, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (WO 95/23596) in view of Shpigel et al., 1994, Ewin et al. (US 2016/0303065) and Balarezo et al., (published online 6/5/2014).
Aggarwal et al. teaches a topical formulation comprising a solution of a non-steroidal anti-inflammatory drug (NSAID) in C2-4 alcohol (see the entire article, especially Abstract).  The reference teaches (i) C2-4 alcohol, such as, ethanol, propanol, isopropanol, etc., in amount of 20-95% wt. of the composition (see for example, page 3, lines 9-13); (ii) NSAIDs, such as, ibuprofen, flubiprofen, ketoprofen, etc., in amount of 0.1-25% by wt. of the composition (see for example, page 3, lines 14-28); (iii) one or more co-solvents, such as, isopropyl palmitate, isopropyl myristate, propylene glycol, polyvinylpyrrolidone, etc., in amount of 0.01 to 90% wt. of the composition (see for example, page 3, line 29 – page 5, line 6) and (iv) optionally one or more penetration enhancers, such as, peppermint oil, eucalyptus oil, BRIJ 92, etc., in amount of 0.1-10% wt. of the composition (see for example, page 5, line 31 – page 6, line 10).  The reference also exemplifies several compositions such as:

    PNG
    media_image1.png
    200
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    226
    463
    media_image3.png
    Greyscale
 obtained by mixing the ingredients (see pages 19-20).  
To the extent the reference does not specifically set forth a composition comprising ketoprofen, it teaches the production of additional examples by replacing flurbiprofen with ketoprofen (see page 21, lines 1-6).  
Claims 19-21 and 30 differ from the reference by reciting the treatment inflammation, pain, lameness and/or loss of mobility or reducing stress in bovine.  However, both ketoprofen and eucalyptus oil are known to be useful in treating bovine.  For example, 
Shpigel et al. teaches the anti-inflammatory effect of ketoprofen in treatment of 
bovine mastitis (see the entire article, Abstract);
Ewin teaches ketoprofen is useful in treating fever, pain and/or inflammation and is also known for the treatment of lameness in cattle (see the entire article, especially paragraph [0026], [0029], [0036], [0077]); and
Balarezo et al. teaches eucalyptus oil 
has great antibacterial, anti-inflammatory, analgesic stimulant, etc. properties, 
is probably the most powerful essential topic oil, and
is useful in treatment of mastitis in dairy cows (see the entire article, especially page 3, 1st paragraph).

Therefore, it would have been obvious to the skilled artisan in the art at the time of the present invention to utilize the composition of Aggarwal et al. in the treatment of inflammation, pain, lameness and mastitis in bovine.  The motivation is based on the teachings in the art of the use of ketoprofen and eucalyptus oil for treating inflammation, pain, mastitis and/or lameness bovine.
It is noted that determining whether the composition of Aggarwal would penetrate the skin of a bovine would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.
For these reasons, the claimed invention is rendered prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628